Citation Nr: 1008878	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee hypertension injury. 


ATTORNEY FOR THE BOARD

S.K.C. Boyce





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
November 3, 1968 to May 2, 1969 and May 3, 1997 to May 17, 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for the 
Veteran's right knee right knee hypertension injury and 
assigned a disability rating of 10 percent, effective March 
20, 2006. 


FINDING OF FACT

The Veteran's right knee hypertension injury is manifested by 
full range of motion from 0 degrees of extension to 140 
degrees of flexion, pain, and slight instability. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
right a right knee hypertension injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
service-connected right knee condition.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  As the notice that was provided 
in April 2006 and December 2006 before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied. 

Regarding the duty to assist, the RO has obtained the 
Veteran's service treatment records and provided him with a 
VA examination.  The Veteran alleged that this examination 
was inadequate in a February 2009 statement.  Specifically, 
he contends that the examiner did not consider his reports of 
symptomatology or review the available x-ray before providing 
an opinion.  The Veteran also argues that magnetic resonance 
imaging (MRI) of his knee should be conducted.  However, as 
discussed the below, the examination report shows that the 
examiner noted the Veteran's reports of symptomatology and 
reviewed his x-ray.  The Veteran, as a lay person, is not 
competent to determine that an MRI is warranted to evaluate 
his knee.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Entitlement to Higher Rating

The Veteran was initially granted service connection for a 
right knee hypertension injury in October 2007 and was 
assigned a 10 percent disability rating effective from March 
20, 2006, with reference to Diagnostic Code 5257.  The 
Veteran disagrees with this initial assignment and contends 
that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The Veteran is currently rated as 10 percent disabled for his 
right knee condition under 38 C.F.R. § 4.71a, DC 5257.  He 
asserts that his injury is more severe than is indicated by 
the assigned rating due to the recurrent pain and functional 
limitations he experiences, including an inability to bear 
weight on his right knee without pain, inability to rise from 
a squatting position, instability, and lack of confidence in 
his ability to walk on uneven surfaces or ambulate in poorly 
lit environments.  Specifically, he contends that he is 
entitled to a 20 percent rating under DC 5257 because his 
symptoms more closely approximate a moderate level of 
instability. 

In May 2008, the Veteran was afforded a VA examination.  The 
Veteran's medical history, including his 1997 knee surgery, 
was reviewed.  The examiner noted that the Veteran reported 
intermittent sharp pain, with flare-ups once a week lasting 
approximately two hours.  The Veteran also reported increased 
pain with activity, difficulty walking down stairs, and 
inability to run or play with his children.  The examiner 
noted that the Veteran indicated that there were no 
limitations on his ability to walk any distance, as well as 
no occupational impairments or difficulties with the 
activities of daily living.  The examiner observed that the 
Veteran walked without a limp, and did not appear to be in 
any pain at the time of the examination.  He also does not 
require any assistive aids.  Physical examination showed that 
the Veteran had flexion of 140 degrees and extension of 0 
degrees in the right knee.  The examiner reported that there 
was no increased loss of motion after repetitive use.  
Additionally, there was no indication of anterior/posterior 
or medial/lateral instability.  No joint line tenderness, 
swelling, heat, redness, joint effusion, or evidence of 
tearing in the meniscus were found, and no visible scarring 
was seen.  The examiner reported that was also no joint 
crepitus and no patellofemoral pain, and the quadriceps 
muscle measured 18 inches in circumference and 3 inches above 
the patella bilaterally.  An x-ray demonstrated no evidence 
of any bone, joint, or soft tissue abnormality.  The examiner 
provided a diagnosis of status post arthroscopic surgery, 
right knee, and gave the opinion that the Veteran has a mild 
disability from his right knee condition.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, a 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability.  The 
words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

While the Veteran contends that his instability is more 
accurately described as "moderate" rather than "slight," 
the objective medical evidence does not support his 
contention.  The Veteran has reported some symptoms of 
instability, including a sensation of buckling or losing his 
balance, resulting in a lack of confidence in his ability to 
walk on uneven surfaces or in poorly lit environments, and 
the Veteran is competent to provide information regarding 
visible, or otherwise observable, symptoms of a disability.  
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007); See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, upon examination, the examiner determined that no 
anterior/posterior or medial/lateral instability was present, 
although the Veteran was found to be suffering from a mild 
disability.  In weighing the evidence, the Board has 
considered the Veteran's lay statements regarding his 
symptomatology in conjunction with the medical evidence of 
record, and finds that the evidence preponderates against his 
claim.  Therefore, the Veteran's right knee disability is 
appropriately rated as 10 percent disabling under Diagnostic 
Code 5257 and entitlement to a 20 percent rating is not 
warranted.  

As the Veteran's rating under Diagnostic Code 5257 is not 
predicated on a loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 are not applicable.  Johnson (Brenda) v. Brown, 9 
Vet. App. 7, 11 (1996); See also DeLuca v. Brown, 8 Vet. App. 
202, 207-08 (1995) (holding that 38 C.F.R. §§ 4.40 and 4.45 
must be considered when functional loss is alleged due to 
pain upon motion).   

Additionally, the Board finds that the evidence of record 
does not warrant the application of Diagnostic Codes 5003, 
5256, or 5258 through 5263, as there is no medical evidence 
in the record indicating the presence of arthritis, 
ankylosis, dislocated or removed cartilage, nonunion or 
malunion of the tibia or fibula, genu recurvatum, or loss of 
range of motion.  As noted above, in May 2008 the examiner 
stated that there was no evidence of tearing of the meniscus.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  X-rays of 
the Veteran's knee in May 2008 also showed no evidence of any 
bone, joint, or soft tissue abnormality and the Veteran had 
full range of motion of the right knee from 0 to 140 degrees 
with no increased loss of motion after repetitive use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261; DeLuca v. Brown, 8 Vet. App. 202, 207-08 
(1995);VAOPGCPREC 23-97 and VAOPGCPREC 09-04.  Therefore, a 
higher and/or separate rating is not warranted under these 
codes.

For the reasons provided above, the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 10 percent for his right knee hypertension injury 
at any time during the appellate period.  Accordingly, the 
Veteran's claim for an increased rating is denied. 


III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee 
condition are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  There is no indication that the Veteran has been 
subject to frequent periods of hospitalization,  evidence of 
occupational impairment, or other related factors of the kind 
that would demonstrate an exceptional disability picture.  
For these reasons, referral for consideration of an 
extraschedular rating is not warranted in this case.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee hypertension injury is 
denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


